Citation Nr: 1605596	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-19 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Whether a reduction in additional compensation benefits for dependent children E.G. and A.G. was proper for the period prior to February 1, 2014.  



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from October 2001 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In this decision the RO reduced the Veteran's additional compensation benefits for claimed dependent children E.G. and A.G., retroactive to November 2008.  In a subsequent rating decision in February 2015, the RO adjusted the Veteran's compensation to include additional compensation for his dependent children E.G. and A.G., effective February 1, 2014.

In March 2014, the Veteran filed a claim for a total disability rating based on individual unemployability due to service connected disability.  He later withdrew this claim via telephone in January 2015.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The Veteran identified E.G. and A.G. as his dependent children in his claim for VA benefits; he did not provide their social security numbers within a year of being requested by VA to do so.  


CONCLUSION OF LAW

The reduction of compensation benefits by terminating additional compensation benefits for claimed dependent children E.G., and A.G. effective in November 2008 was proper.  38 U.S.C.A. §§ 1155, 5101(c), 5110(f) (West 2014); 38 C.F.R. §§ 3.216 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the Veteran was notified of the proposed rating action in a letter dated in May 2012.  That letter described the process by which a rating reduction occurs, and identified further steps for the Veteran to take in challenging the reduction. Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  

The Board further finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran applied for VA compensation benefits via an October 2008 formal claim on VA Form 21-526.  In the claim, he listed two dependents; his dependent spouse with whom he indicated he was not living with and his dependent child, E. G., with whom he indicated he was living with.  He did not, however, provide a social security number for E.G., instead leaving the space indicated for this number blank.  

In a May 2009 notice of decision that granted service connection for a psychiatric disorder and assigned a 30 percent rating effective in October 2008, the agency of original jurisdiction notified the Veteran that he was being paid for two dependents.  Enclosed with the decision was VA Form 21-8764, Disability Compensation Award Attachment-Information, which requested that the Veteran provide a social security number for his child E.G.  The RO did not thereafter receive this completed form.

In December 2009, the Veteran made a request to add a new dependent, A.G., for benefits.

By decision notification letter in January 2010, the Veteran was informed that an adjustment to his compensation payment had been made for his child, A.G.  He was again provided with a VA Form 21-8764, Disability Compensation Award Attachment-Important Information, which requested that he provide a social security number for A.G.  The RO did not thereafter receive this completed form.

By letter dated in May 2012, the RO informed the Veteran that it was proposing to reduce his compensation payments because he failed to provide the social security numbers for E.G. and A.G.  The RO made clear to the Veteran that the only reason it was proposing to reduce his payments was because he did not provide the social security numbers for his dependent children and that the best way for him to show why the RO should not reduce his payments was to complete the enclosed form.  The RO did not thereafter receive the enclosed form or otherwise receive the requested social security numbers. 

In July 2012, the RO notified the Veteran that due to his failure to provide his dependent children's social security numbers, his compensation payments were being retroactively reduced effective November 1, 2008.

The Veteran asserted in his August 2012 notice of disagreement that he had sent in the completed VA form along with copies of his dependent's social security cards.  

In January 2014, the RO received completed VA Form 21-686C, Declaration of Status of Dependents, which contains the social security numbers of the Veteran's dependent children E.G. and A.G.  

By rating decision in January 2014, the RO informed the Veteran that his compensation award was being adjusted to reflect additional compensation for his dependent children E.G. and A.G., effective February 1, 2014.  

In April 2014, the RO issued the Veteran a statement of the case outlining the law and reasons for the decision to reduce in his compensation payments.    

Law and Regulations

Any Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115(1)(A) (West 2014). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event, if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n).  The implementing regulation provides the effective date for additional compensation for a dependent will be the latest of the following:  (1) Date of claim. This term means the following, listed in their order of applicability:  (i) date of veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; (4) Date of commencement of veteran's award. 
38 U.S.C.A. § 5110(f) (West 2014); 38 C.F.R. § 3.401(b) (2015). 

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2015).  The Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits.  See 38 U.S.C.A. § 501. 

If a claimant's application for a benefit under the laws administered by the Secretary is incomplete, the Secretary shall notify the claimant and the claimant's representative, if any, of the information necessary to complete the application. 
38 U.S.C.A. § 5102(b).  

Any person who applies for or receives any compensation or pension benefit...shall, as a condition for receipt or continued receipt of benefits, furnish VA upon request with his or her social security number and the social security numbers of any dependent or beneficiary on whose behalf or based upon whom, benefits are sought or received.  However, no one shall be required to furnish a social security number for any person to whom none has been assigned.  Benefits will be terminated if a beneficiary fails to furnish the VA with his or her social security number or the social security number of any dependent or beneficiary on whose behalf, or based upon whom, benefits are sought or received, within 60 days from the date the beneficiary is requested to furnish the social security numbers.  38 C.F.R. § 3.216.  See also 38 U.S.C.A. § 5101(c)(1).

Discussion

As the law notes, the Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits, and if requested information necessary to complete an application of benefits is not received by the Secretary within one year from the date such notice, no benefit may be paid.  38 U.S.C.A. §§ 501, 5102(c); 38 C.F.R. § 3.216.

Here, the Veteran asserts that he submitted the requested social security numbers of his dependent children along with copies of the actual social security cards to VA shortly after receiving notice from VA that this information was needed.  Unfortunately, this information is not shown to have been of record prior to January 2014.  In this regard, there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 (2001).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15   (1926)); see also Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the contrary' is required to rebut the presumption of regularity, i.e., the presumption that the notice was sent in the regular course of government action."). 

The Board accordingly must presume that if the Veteran had sent this pertinent information to VA prior to January 2014, those documents would have been appropriately processed and associated with the correct file.  While the Board finds no reason to question the sincerity of the Veteran's beliefs expressed in his statements, the Board is unable to find clear evidence indicating an irregularity in this case sufficient to accept the Veteran's contention that pertinent documents have been lost in the mail or lost by VA.  This is especially when considering that the RO successfully received evidence from the Veteran both prior to and subsequent to the date he purportedly first sent the social security information.  Thus, the Board finds no clear evidence sufficient to rebut the presumption of regularity.    

As VA has not received the information it requested from the Veteran in the form of his claimed dependent children's social security numbers (for E.G. and A.G.) at any point prior to January 2014, the Board finds that the reduction in additional compensation benefits for these dependents effective in November 2008 was appropriate and in accordance with VA law and regulations.  38 U.S.C.A. §§ 510, 5101(c), 5102(c), 5110(f); 38 C.F.R. § 3.216.  Thus, as the weight of evidence is against this claim, the benefit of the doubt rule is not for application and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

The reduction in additional compensation benefits for dependent children E.G. and A.G. prior to February 1, 2014, was proper; the appeal is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


